 1

 2
                                                                              FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON
 3
                                                                     Jan 15, 2019
 4                                                                       SEAN F. MCAVOY, CLERK



 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    ANTHONY THOMPSON,
                                                  NO: 4:17-CV-5102-RMP
 8                              Plaintiff,
                                                  ORDER AWARDING DAMAGES
 9          v.                                    FOLLOWING SUMMARY
                                                  JUDGMENT
10    SMART CAR & LEASING &
      SALES, LLC, a Washington State
11    limited liability company; JAY
      JIMMY JOHN, an individual; and
12    DAVID JOHN, an individual,

13                              Defendants.

14

15         On September 28, 2018, the Court found that summary judgment, and in the

16   alternative default judgment, against Defendants Jay “Jimmy” John and Smart Car

17   Leasing & Sales, LLC (“Smart Car”) (collectively, “Defendants”) is appropriate in

18   this matter. ECF No. 48. Plaintiff Anthony Thompson, thus, prevailed on his claims

19   that Defendants subjected him to a hostile work environment, unlawfully

20   discriminated against him on the basis of race, and subsequently retaliated against

21   him for raising the issue of his mistreatment, in violation of 42 U.S.C. § 1981. ECF


     ORDER AWARDING DAMAGES FOLLOWING SUMMARY JUDGMENT ~ 1
 1   No. 48 at 8−10. The Court further found for Plaintiff on his claims for racial

 2   harassment and a racially hostile work environment under the Washington Law

 3   Against Discrimination (“WLAD”), chapter 49.60. Id. at 11−12

 4         On November 16, 2018, Plaintiff moved for damages, jointly and severally

 5   against Defendants, as authorized by the Court’s ruling. ECF No. 52. Plaintiff

 6   requests emotional distress damages “in an amount between $250,000 and

 7   $500,000” and $1,000,000 in punitive damages based on the liability that the Court

 8   previously determined. ECF No. 52 at 1.

 9         A plaintiff who prevails under 42 U.S.C. § 1981 is “entitled to equitable and

10   legal relief, including compensatory and possibly punitive damages.” Johnson v.

11   Railway Express Agency, Inc., 421 U.S. 454, 460 (1975); see also, e.g., Williams v.

12   Owens-Illinois, Inc., 665 F.2d 918, 928−29 (9th Cir. 1982). Compensatory damages

13   may provide for recovery of lost pay and damages for suffering and emotional

14   distress. See Marsh v. Digital Equipment Corp., 675 F. Supp. 1186, 1196 (D. Ariz.

15   1987) (citing Stallworth v. Schuler, 777 F.2d 1431, 1435 (11th Cir. 1985)). An

16   award for punitive damages is appropriate where the defendant behaved with

17   “malice or with reckless indifference to the federally protected rights of an aggrieved

18   individual.” Kolstad v. Am. Dental Ass’n, 527 U.S. 526, 534 (1999). “The terms

19   ‘malice’ or ‘reckless indifference’ pertain to the employer’s knowledge that it may

20   be acting in violation of federal law, not its awareness that it is engaging in

21   discrimination.” Id.


     ORDER AWARDING DAMAGES FOLLOWING SUMMARY JUDGMENT ~ 2
 1         Punitive damages are not available under the WLAD. Dailey v. North Coast

 2   Life Ins. Co., 129 Wn.2d 572, 574 (1996). However, the WLAD provides for an

 3   award of damages for emotional distress. Martini v. Boeing Co., 137 Wn.2d 357,

 4   370−71 (Wash. 1999); see also Dean v. Municipality of Metro. Seattle-Metro, 104

 5   Wn.2d 627 (1985) (“The plaintiff, once having proved discrimination, is only

 6   required to offer proof of actual anguish or emotional distress in order to have those

 7   damages included in recoverable costs pursuant to RCW 49.60. The damages result

 8   from the injury, the discrimination.”).

 9         Likewise, the Ninth Circuit Court of Appeals has held that a plaintiff’s

10   testimony alone, or appropriate inference from the circumstances of the case, are

11   enough to substantiate an emotional distress damages award. See Zhang v. Am. Gem

12   Seafoods, Inc., 339 F.3d 1020, 1039−40 (9th Cir. 2003) (in the context of a section

13   1981 claim, holding that plaintiff’s testimony alone was adequate to substantiate jury

14   award of emotional distress damages); Passantino v. Johnson & Johnson Consumer

15   Prods., Inc., 212 F.3d 493, 513 (9th Cir. 2000) (rejecting the requirement of

16   objective evidence to support emotional distress damages and upholding a

17   $1,000,000 compensatory emotional distress damages award to plaintiff who was

18   retaliatorily discharged for complaining of sex discrimination). Plaintiff need not

19   submit evidence of economic loss or objective evidence of mental or physical

20   symptoms. Johnson v. Hale, 13 F.3d 1351, 1353 (9th Cir. 1994).

21


     ORDER AWARDING DAMAGES FOLLOWING SUMMARY JUDGMENT ~ 3
 1         As Plaintiff declared under penalty of perjury in support of his motion for

 2   summary judgment, his experience of racial harassment at Defendants’ workplace

 3   “had a profound impact on all aspects of [his] life.” ECF No. 42 at 3. He was

 4   “emotionally traumatized” by the events underlying Defendants’ liability and

 5   “struggled to find replacement work,” eventually determining that he “had to leave

 6   the State of Washington because of this experience.” Id. Since relocating, Plaintiff

 7   continues to feel significant emotional harm from his treatment at Smart Car, has

 8   “not been able to get [his] professional career back on track,” and has struggled

 9   through prolonged periods of unemployment and even homelessness. Id. at 3−4.

10   The Court finds that Plaintiff’s recounting of the emotional distress and

11   accompanying harm caused by his experience working for, and being terminated by,

12   Defendants, all of which Defendants either admit or do not dispute, warrants a

13   compensatory damage award for the full amount Plaintiff seeks: $500,000. See ECF

14   No. 52 at 6.

15         Furthermore, the Court agrees with Plaintiff that the discriminatory actions of

16   Defendants’ employee against Plaintiff, also their employee, were egregious and

17   were known to Defendants when they terminated Plaintiff’s employment. The Court

18   found in its prior order, ECF No. 48, that Defendants had admitted that race was a

19   substantial factor in Defendants’ decision to terminate Plaintiff’s employment and

20   that there was a “causal connection” between Plaintiff reporting his experience of

21   racial harassment and Defendants’ termination of Plaintiff’s employment. ECF No.


     ORDER AWARDING DAMAGES FOLLOWING SUMMARY JUDGMENT ~ 4
 1   48 at 10. The Court also previously found that Plaintiff established that the hostile

 2   work environment that he experienced while working at Smart Car is appropriately

 3   imputed to Defendants because they had full knowledge of the harassment he

 4   experienced on the basis of race, before and on the day that Defendants terminated

 5   Plaintiff’s employment. Id. at 11−12. These findings support that Defendants acted

 6   with “malice or with reckless indifference to the federally protected rights” of

 7   Plaintiff and justify the punitive damages award that Plaintiff seeks: $1,000,000.

 8   See Kolstad, 527 U.S. at 534; ECF No. 52 at 7.

 9          Accordingly, IT IS HEREBY ORDERED:

10         1.     Plaintiff’s Motion for Summary Judgment on Damages, ECF No. 52, is

11                GRANTED.

12         2.     Judgment shall be entered against Defendants Jay “Jimmy” John and

13                Smart Car Leasing and Sales, LLC for $500,000 for compensatory

14                emotional distress damages and for $1,000,000 in punitive damages.

15         The District Court Clerk is directed to enter this Order, enter judgment as

16   directed, provide copies to counsel and by mail to Defendants at their last known

17   addresses, and close this case.

18         DATED January 15, 2019.

19
                                                s/ Rosanna Malouf Peterson
20                                           ROSANNA MALOUF PETERSON
                                                United States District Judge
21


     ORDER AWARDING DAMAGES FOLLOWING SUMMARY JUDGMENT ~ 5
